Case 2:20-cv-06987-MRW Document11 Filed 09/29/20 Pagelof1 Page ID #:32

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-6987 MRW Date September 29, 2020

 

Title Lamar Myers v. D & Joe's Liquor, Inc., et al

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) NOTICE OF DISMISSAL

Plaintiff filed a notice voluntarily dismissing this action. This action is dismissed with
prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
